BROCK, Chief Judge.
Defendant assigns as error the refusal of the trial judge to grant his motion to sequester the State’s witnesses. It has long been the rule in this jurisdiction that the decision to sequester witnesses rests in the discretion of the trial judge and is not reviewable in the absence of showing an abuse of discretion. State v. Spencer, 239 N.C. 604, 80 S.E. 2d 670. Defendant has failed to show an abuse of discretion, and we see none.
*89Defendant assigns as error the denial of his motion to suppress the evidence. He argues that the arrest and search were unlawful because the arrest and search were effected without a warrant and that the officers did not have reasonable grounds for arrest without a warrant.
A peace officer may arrest without a warrant when he has reasonable ground to believe that the person to be arrested has committed a felony or misdemeanor in his presence. Also a peace officer may arrest without a warrant when he has reasonable ground to believe that the person to be arrested has committed a felony and will evade arrest if not immediately taken into custody. G.S. 15-41. In this case it seems that the arrest without a warrant was justified under either of the above theories.
Officer Daughtry was told by an informant, who had given him reliable information in the past, that Green (defendant), Smith and Arrington had a large quantity of heroin at 605 Watson Street and, at that time, were preparing it for street sale. The officers went immediately to the vicinity of 605 Watson Street and there observed an automobile which they knew belonged to Arrington’s wife. It was parked in front of a residence where Green could likely be found. Having verified the informant’s description to this extent, one of the officers went to procure a search warrant. When the same three subjects described by the informant emerged from the residence at 605 Watson Street and started to drive away, the officers had reasonable ground to believe they were committing the felony of possession of heroin in the presence of the officers. The officers also had reasonable ground to believe the subjects had committed a felony and would evade arrest by disposing of' the heroin if not immediately taken into custody. Defendant’s motion to suppress was properly denied.
Defendant undertakes to group under one assignment of error all his exceptions to the rulings of the trial judge upon the admission and exclusion of evidence. Each of these presents different rules of evidence for consideration and is not properly grouped under one assignment of error. Nevertheless we have followed defendant’s exceptions as best we can and conclude that his arguments are without merit.
Defendant’s remaining assignments of error are to the instructions given to the jury by the trial judge. We have *90reviewed each of these and find them to be without merit. In our opinion, the case was submitted to the jury under applicable principles of law.
No error.
Judges Morris and Martin concur.